Root, J.
The North Coast Railway brought an action to condemn a right of way for railroad purposes through a twenty-one acre tract of land owned by the Northern Pacific Railway Company in the city of North Yakima. The trial court, after due hearing, entered an order for the condemnation of a certain portion of the premises thus sought to be appropriated. Each company, feeling aggrieved by said order, has applied to this court for a writ of certiorari to review the proceedings of the superior court. It is urged by the North*391ern Pacific Railway Company that the taking by the North Coast Railway of the portion awarded by the trial court would seriously interfere with the purposes for which it, the Northern Pacific Railway Company, will need, and for which it intended to use, these premises in the future, to wit: for storage and switching yards, repair, cleaning and coaling tracks, for roundhouses, ice-houses, refrigeration of cars, and other purposes incidental to its railroad business. The North' Coast Railway urges that the tidal court did not allow it a sufficient amount of land, and that the refusal to allow it a certain additional portion seriously interferes with the plans of construction and operation of its proposed railway line.
It will be seen that these contentions present questions of fact and opinion rather than questions of law. We do not believe a discussion of the evidence would serve any useful purpose. From an examination of it and a study of the exhibits, we are not prepared to say that the trial court’s conclusion was erroneous. We think it is justified. Hearing the evidence, seeing the witnesses, being familiar personally with the premises and the general conditions and environment, we are satisfied from the record that the honorable trial judge endeavored to be fair with both of these parties, and that his conclusion was equitable and just and sustained by the evidence.
. It is urged by the Northern Pacific Railway Company that no proper showing was made of the subscription to the capital stock of the other company, in that the principal portion of said stock was subscribed for by a stenographer in the office of the president of the company, the stenographer being without financial means other than a salary of seventy-five dollars per month. In the light of former decisions of this court, the contention cannot be sustained. State ex rel. Biddle v. Superior Court, 44 Wash. 108, 87 Pac. 40; Burdin v. Washington etc. Assn., 41 Wash. 395, 83 Pac. 723; State ex rel. Oregon 11. & Nav. Co. v. Superior Court, 45 Wash. 321, 88 Pac. 334.
*392Finding no error in the record, the order of the superior court is affirmed.
Hadley, C. J., Dunbar, Crow, and Rudkin, JJ., concur.
Fullerton and Mount, JJ., took no part.